On application for rehearing, counsel have called our attention to an erroneous statement in the opinion that the Caddo Transfer Warehouse Co., Inc., had assumed the debts of the Tri-State Transit Company. The error is patent because elsewhere in the opinion the language of the act transferring the assets of the Tri-State Transit Company, which were owned entirely by the Caddo Transfer  Warehouse Company, to the Tri-State Transit Company of Louisiana, Inc., is quoted literally, the last clause of which is as follows: "and the assumption of all liability of the Tri-State Transit Company, in amount of Seventy-five Thousand Ninety-two and no/100 ($75,092.00) Dollars, by the vendee herein." The words "by the vendee herein" are italicized.
Counsel for defendants seem to think the court's ultimate conclusion was influenced by its erroneous finding that the Caddo Transfer  Warehouse Company had assumed these debts. Counsel are in error. The basis of our conclusion, as stated at page 195 of 182 La., at page 324 of 161 So. was our finding as a fact that "in the inventory of the assets of the Caddo of date March 31, 1930, made by Johnson as receiver, and duly homologated *Page 198 
and approved by the court, the stock of the Tri-State owned by the Caddo is listed and appraised at $50,825.85. This stock was in custodia legis, and could not have been disposed of by Johnson, as receiver, without an order of the court. Nor could any of this stock have been transferred to Johnson, nor could he have legally and validly pledged this stock for the payment of his individual debts, under any resolution which the Board of Directors of the Caddo may have adopted."
Rehearing refused.